DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roach (US 6,257,358).
In re claim 1, Roach teaches a support frame (12); an actuator (40); a rotating frame (48) configured to be rotated relative to the support frame by the actuator (col. 2, ln 44-55); and a container (22) configured to be rotated relative to the support frame, wherein the container is configured to be rotated with the rotating frame relative to the support frame when the rotating frame is rotated relative to the support frame by the actuator (clear from figs. 4-5), the rotating frame is rotatable up to a position at which an angle between the support frame and the rotating frame becomes a first rotation angle, and the container is rotatable up to a position at which an angle between the support frame and the container becomes a second rotation angle, the second rotation angle being greater than the first rotation angle (Roach is capable of this).
In re claim 2, Roach teaches a front wheel; and a rear wheel, wherein under a state where the angle between the support frame and the rotating frame is the first rotation angle and the angle between the support frame and the container is substantially equal to the first rotation angle, a center of gravity of the handcart is positioned rearward of a rotational axis of the front wheel (clear from figs. 1, 5).
In re claim 3, Roach teaches the container comprises a handle configured to be gripped by a user (top of gate 24 can be used as a handle).
In re claim 4, Roach teaches a rotation axis of the rotating frame about which the rotating frame is rotated relative to the support frame substantially coincides with a rotation axis of the container about which the container is rotated relative to the support frame (clear from figs. 4-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614